Opinion issued June 13, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00193-CV
____________

JAMES DICKEY, Appellant

V.

CHICAGO PNEUMATIC TOOL COMPANY, Appellee



On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 98-42278



O P I N I O N
	According to information provided by the trial court clerk, this is an appeal
from a judgment signed on January 25, 2002.  It appears that the notice of appeal was
timely filed on February 25, 2002.  However, the record and the appellate filing fee
of $125 have not been paid by appellant and are past due.
	On May 2, 2002, the Court issued an order, stating in pertinent part as follows:

	(1)	This Court's records do not affirmatively show that appellant has paid
the appellate filing fee of $125.  See Tex. R. App. P. 5; Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998); Tex. Gov't
Code Ann. § 51.207(a) (Vernon Supp. 2002).  Unless within 15 days of
the date of this order, appellant pays such filing fee to the Clerk of this
Court, the appeal will be dismissed.  See Finley v. J.C. Pace Ltd., 4
S.W.3d 319, 321-22 (Tex. App.- Houston [1st Dist.] 1999) (order);
Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363 (Tex.
App.- Houston [1st Dist.] 1999, no pet.).


	Appellant is advised that the clerk's record is due on May 25, 2002.  It
is appellant's obligation to pay for the clerk's record before it is filed.
See Tex. R. App. P. 35.3(a)(2). Subject to payment being made by
appellant, the trial court clerk is ordered to file the clerk's record by
May 25, 2002.  If the clerk's record is not so filed, at the expiration of
such 30-day period, the trial court clerk is ordered to advise this Court
in writing of the reason why the clerk's record has not been filed.  If the
reason is the failure of  appellant to pay for the clerk's record, appellant
is advised that the appeal is subject to being dismissed.  See Tex. R.
App. P. 37.3(b).

	The clerk's record has not been filed, and the trial court clerk has advised the
Court that the reason is the failure of appellant to pay for the clerk's record.  The
appellate filing fee has not been paid.  Appellant states in a letter to this Court that he
should not have to pay because his attorney received a settlement.  Be that as it may,
this appeal cannot proceed without the payment of the filing fee and the filing of the
clerk's record.
	Accordingly, for the reasons set forth in the Court's order of May 2, 2002, the
appeal is dismissed for want of prosecution.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.